Exhibit 99.6 Keefe, Bruyette & Woods Specialists in Financial Services To Members and Friends of Kaiser Federal Bank Keefe, Bruyette & Woods, Inc., a member of the Financial Industry Regulatory Authority, is assisting Kaiser Federal Financial Group, Inc. in offering shares of common stock for sale in connection with the “second-step” conversion of K-Fed Mutual Holding Company from the mutual to the stock form of organization. At the request of Kaiser Federal Financial Group, Inc., we are enclosing materials explaining this process and your options, including an opportunity to invest in the shares of Kaiser Federal Financial Group, Inc. common stock being offered to depositors of Kaiser Federal Bank and various other persons until 2:00 p.m.
